United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-1546
                                     ___________

Bobby S. Smith, SS#XXX-XX-XXXX,      *
                                     *
             Appellant,              *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Eastern District of Arkansas.
Kenneth S. Apfel, Commissioner,      *
Social Security Administration,      *      [UNPUBLISHED]
                                     *
             Appellee.               *
                                ___________

                           Submitted: August 31, 1998
                               Filed: September 3, 1998
                                   ___________

Before FAGG, BEAM, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

      Bobby Smith appeals the district court’s1 order granting summary judgment to
the Commissioner and affirming the Commissioner’s decision to deny Smith disability
insurance benefits and supplemental security income. Having carefully reviewed the
record and the parties’ submissions, we affirm the judgment of the district court for the
reasons set forth in its memorandum. See 8th Cir. R. 47B.

      1
       The Honorable Henry L. Jones, Jr., United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-